Citation Nr: 1541337	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral spine arthritis, intervertebral disc syndrome, lumbar scoliosis, and degenerative disc disease, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1958 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2014, the Board remanded the matter for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the claim for another examination because treatment records that pre-dated the appeal period showed range of motion findings that were worse than findings on a January 2010 VA examination.  Given the Veteran's assertions that his back condition had worsened and his argument that the January 2010 examination was inadequate, another examination was requested.  

Pursuant to the Board's remand directives, a VA examination was conducted in December 2014.  Range of motion testing yielded findings consistent with results of the January 2010 examination; however, the examiner identified neurological findings that are inconsistent with the prior examination.  In January 2010, neurological deficits were identified on the left side.  On examination in 2014, the left side was normal and the examiner diagnosed  right side radiculopathy.  

In a February 2015 rating decision, a separate 10 percent rating was granted for right lower extremity radiculopathy.  

Given the inconsistent neurological findings, another examination is required to ensure the Veteran's back disability is appropriately evaluated.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity and neurological impairment of the service-connected lumbosacral spine disability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the lumbosacral spine disability to include the status of any neurological impairment.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

Based on the examination and review of the record, the examiner should also specifically address the following:  

(a) Specifically identify the nerve affected in January 2010 and December 2014 (the examiners diagnosed neurological impairment and radicular pain) and the level of impairment (e.g., mild, moderate, moderately severe, severe) at that time. 

(b) Comment on the functional impairment caused solely by the Veteran's service-connected lumbosacral spine disability.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




